DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al., US 2015/0277359 (hereinafter Abe).
Regarding claim 1, Abe teaches a lighting device comprising: a light source; a light guide which is in a bar form and which, while guiding light that has entered from the light source along an axial direction, sends forth the light; a light guide cover which holds the light guide along a longitudinal direction; and a unit frame to which the light guide cover is attached, wherein the light guide cover includes an elongate flat plate-form main body portion, a plurality of light guide holding portions which are provided along a longitudinal direction of the main body portion and which hold the light guide at a 
Regarding claim 2, Abe further teaches the guide engaging portion is formed opposite the main body portion across the light guide holding portion and is formed integrally with the light guide holding portion ([0015]).
Regarding claim 3, Abe further teaches the guide engaging portion is in a U-shape as seen in a plan view having an opening in a part facing the cover guide, the cover guide includes a columnar shaft portion projecting from the cover fitting face and a head portion formed at a tip end of the shaft portion and having a diameter larger than the diameter of the shaft portion, and a length of the shaft portion in an axial direction is substantially equal to a thickness of 11Docket No.: 0458.1568 the guide engaging portion (Figs 1, 2 and 4).
Regarding claim 4, Abe further teaches the guide engaging portion has, at opposite ends of the opening, inclined faces which are inclined downward in an engaging direction with the cover guide (Figs 2 and 4).
Regarding claim 5, Abe further teaches the light guide includes a light entrance face which is provided at one end thereof in the longitudinal direction to receive light from the light source and a light exit face which extends along the longitudinal direction of the light guide and which, while guiding the light that has entered through the light entrance face along the axial direction, sends forth the light, and in the unit frame, an insertion hole in which a light entrance face-side end part of the light guide is inserted is formed, and the engaging direction of the guide engaging portion with respect to the cover guide is same as an insertion direction of the light guide in the insertion hole (Figs 2 and 4).
Regarding claim 6, Abe further teaches the light guide holding portion includes a first holding claw and a second holding claw between which the light guide is clamped in a radial direction, and the light guide is held such that the light exit face is positioned in a space between the first and second holding claws (Figs 2 and 4).

Regarding claim 8, Abe further teaches at a light entrance face-side end part of the light guide cover, a locking hook is formed, and as a result of the locking hook engaging with a corner of the unit frame, the light guide cover is positioned with respect to the unit frame in the longitudinal direction (Figs 2 and 4).
Regarding claim 9, Abe further teaches the device shines static-eliminating light to a surface of an image carrier on which an electrostatic latent image is formed (abstract).
Regarding claim 10, Abe further teaches an image forming portion including the image carrier of which a surface is electrostatically discharged by the static eliminating device (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875